Citation Nr: 9927794	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right shoulder and arm, involving 
Muscle Groups III and VI, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
January 1998 for further development; it was returned to the 
Board in June 1999.

The Board initially notes that the issues of entitlement to 
an increased rating for post-traumatic stress disorder and 
entitlement to service connection on a secondary basis for 
organic brain disorder have been reasonably raised by the 
record.  These issues are again referred to the RO for 
appropriate action.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his residuals of shell fragment wounds of the right 
shoulder and arm, involving Muscle Groups III and VI, does 
not accurately reflect the severity of that disability.  
Review of the record discloses that the veteran was afforded 
VA examinations in June 1992, June 1993 and November 1996, at 
which time objective evidence of pain and limitation of 
motion associated with the right shoulder was identified.

In its January 1998 remand, the Board requested that the RO 
schedule the veteran for a VA examination to determine the 
extent of impairment from the veteran's shell fragment wounds 
of his right shoulder and arm, to include any associated 
scars.  The record reflects that the veteran was thereafter 
afforded a VA examination in June 1998.  At that time, the 
examiner noted the presence of residual wounds to the right 
shoulder and arm, but notably did not provide further 
findings with respect to the scars.  With respect to the 
right shoulder, physical examination disclosed the presence 
of pain and tenderness, although the veteran nevertheless 
maintained full range of right shoulder motion on testing; X-
ray studies of the shoulder were normal.  Notably, while the 
examiner diagnosed the veteran with residual shell fragment 
wounds of the right arm affecting Muscle Groups III and VI, 
the examiner neither addressed the consequent impairment, if 
any, associated with the right arm, nor ordered X-ray studies 
of the arm.  

The Board points out that while Muscle Group III primarily 
involves the function of elevation and abduction of the arm 
through use of the muscles of the shoulder girdle, Muscle 
Group VI involves the function of extension of the elbow 
through use of the triceps and anconeus.  Under the 
circumstances, the Board is of the opinion that the veteran 
should be afforded another VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the extent of 
impairment from the residuals of the 
veteran's service-connected shell 
fragment wounds of the right 
shoulder and arm, involving Muscle 
Groups III and VI and any associated 
scars.  The examiner should describe 
all symptomatology specifically due 
to the service-connected right 
shoulder and arm disability, to 
include any muscle group impairment.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state. 

The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.  The 
examination report must be typed.  

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal, with consideration 
of all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, 
and application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


